DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8-11, and 13 have been amended.
Claims 1-13 have been examined.
The specification, drawing, and claim objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0161611 by Ito (hereinafter referred to as “Ito”) in view of US Publication No. 2021/0049463 by Ruff (hereinafter referred to as “Ruff”) in view of US Publication No. 2011/0119467 by Cadambi et al. (hereinafter referred to as “Cadambi”).
Regarding claims 1 and 8, taking claim 1 as representative, Ito discloses:
a method for processing multi- dimensional data, comprising: receiving input data formatted in multiple dimensions..., wherein the input data includes one or more values respectively at each of the multiple dimensions...; selecting a first data dimension and a second data dimension from the multiple dimensions of the input data... (Ito discloses, at ¶ [0015], receiving an NxM matrix to an array having P processing elements. Ito also discloses, at ¶ [0015], determining that a matrix is “ill fitting,” which discloses selecting a first data dimension N and a second data dimension M.);
determining a first dimension and a second dimension according to the count of the operation units, wherein a product of the first dimension and the second dimension is a multiple of the count of the operation units, and the one of the first dimension and the second dimension which is smaller than the count of the operation units is a divisor of the count of the operation units... (Ito discloses, at ¶ [0015], determining a new size for the matrix, which discloses a first dimension and second dimension, such that the matrix can be neatly divided into the array. Nnew mod P = 0, which discloses that the smaller dimension is a divisor of the count of operation units. The data dimensions are N and M, which can be any integer, which discloses the case in which the product of the dimensions is a multiple of the count of operation units.); and 
...[modifying] at one of the multiple dimensions of the input data according to the first dimension, the second dimension, the first data dimension, and the second data dimension (Ito discloses, at ¶ [0019], that the new matrix is used to produce a result equivalent to the original.).
Ito does not explicitly disclose a neural network, the aforementioned multiple dimensions include at least three dimensions, wherein at least a count values at one of the multiple dimensions is smaller than a count of operations units of a processor, wherein at least a count of values at one of the first data dimension and the second data dimension is smaller than the count of operation units of the processor, and supplementing additional zero values.
However, in the same field of endeavor (e.g., multi-dimensional data processing) Ruff discloses:
a neural network (Ruff discloses, at ¶ [0009], a neural network);
the aforementioned multiple dimensions include at least three dimensions (Ruff discloses, at ¶ [0009], input data having at least three dimensions); and
supplementing additional zero values (Ruff discloses, at ¶ [0011], zero padding.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to include three dimensional data and zero padding, as disclosed by Ruff, because three dimensional data is commonplace and zero padding allows for same sized input and outputs. Ruff, ¶ [0001]. 
Also in the same field of endeavor (e.g., multi-dimensional data processing) Cadambi discloses:
a count of values at one of the first data dimension and the second data dimension is smaller than the count of operation units of the processor and a count of values at one of the first data dimension and the second data dimension is smaller than the count of operation units of the processor (Cadambi discloses, at ¶ [0061], the number of rows is less than the number of processing elements.).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ito’s processing to include data with dimensions that are smaller than the number of operation units, as disclosed by Cadambi, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 2 and 9, taking claim 2 as representative, Ito, as modified, discloses the elements of claim 1, as discussed above. Ito also discloses:
wherein the determining the first dimension and the second dimension according to the count of the operation units includes: determining the first dimension according to a smaller one of the first data dimension and the second data dimension, and the count of the operation units, where the first dimension is a divisor of the count of the operation units, and the first dimension is greater than or equal to the smaller one of the first data dimension and the second data dimension (Ito discloses, at ¶ [0015], that the dimensions of the input data are NxM, where N and M can be any integer values, which discloses the first dimension being based on the smaller dimension and being a divisor of the count P of operation units. See also ¶ [0005], which gives an example where N is smaller than M.), and 
determining the second dimension according to a larger one of the first data dimension and the second data dimension, and the count of the operation units, where the second dimension is greater than or equal to the larger one of the first data dimension and the second data dimension (Ito discloses, at ¶ [0015], that the dimensions of the input data are NxM, where N and M can be any integer values, which discloses the second dimension being based on the larger dimension. See also ¶ [0005], which gives an example where M is smaller than equal to the second data dimension.).

Regarding claims 3 and 10, taking claim 3 as representative, Ito, as modified, discloses the elements of claim 1, as discussed above. Ito also discloses:
wherein the first data dimension is a lowest dimension among dimensions of the input data, and the second data dimension is a second lowest dimension among the dimensions of the input data, wherein the second lowest dimension is a dimension that is higher than the lowest dimension (Ito discloses, at ¶ [0015], that the dimensions of the input data are NxM, where N and M can be any integer values, which discloses the first data dimension and the second data dimension being the lowest and second lowest dimensions, respectively.); 
wherein the determining the first dimension and the second dimension according to the count of the operation units further includes: determining the first dimension according to the lowest dimension and the count of the operation units, wherein the first dimension is greater than or equal to the lowest dimension, and the first dimension is the divisor of the count of the operation units (Ito discloses, at ¶ [0015], that the dimensions of the input data are NxM, which discloses N is greater than or equal to the lowest dimension.), and 
determining the second dimension according to the first dimension, the count of the operation units, and the second lowest dimension, wherein the second dimension is greater than or equal to the second lowest dimension (Ito discloses, at ¶ [0015], that the dimensions of the input data are NxM, where M is greater than or equal to the second lowest dimension.).

Regarding claims 4 and 11, taking claim 4 as representative, Ito, as modified, discloses the elements of claim 3, as discussed above. Ito also discloses:
wherein the...[updating] according to the first dimension, the second dimension, the first data dimension, and the second data dimension includes: ...[updating] according to a relationship between the first dimension and the lowest dimension, and a relationship between the second dimension and the second lowest dimension (Ito discloses, at ¶ [0019], that the new matrix is used to produce a result equivalent to the original, which discloses performing completion processing according to relationships between the dimensions.).
Ito does not explicitly disclose supplementing additional zero values.
However, in the same field of endeavor (e.g., multi-dimensional data processing) Ruff discloses:
supplementing additional zero values (Ruff discloses, at ¶ [0011], zero padding.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to include zero padding, as disclosed by Ruff, because zero padding allows for same sized input and outputs. Ruff, ¶ [0001]. 

Regarding claims 5 and 12, taking claim 5 as representative, Ito, as modified, discloses the elements of claim 3, as discussed above. Ito also discloses:
wherein the first dimension is a smallest divisor of the count of the operation units, wherein the smallest divisor is greater than or equal to the lowest dimension; and the second dimension is greater than or equal to the second lowest dimension, and the product of the second dimension and the first dimension is a smallest multiple of the count of the operation units (Ito discloses, at ¶ [0015], that the dimensions of the input data are NxM, where N and M can be any integer values, which discloses the particular example claimed.).

Regarding claims 6 and 13, taking claim 6 as representative, Ito, as modified, discloses the elements of claim 5, as discussed above. Ito also discloses:
wherein the...[updating] according to the relationship between the first dimension and the lowest dimension, and the relationship between the second dimension and the second lowest dimension includes: when the first dimension is greater than the lowest dimension, completing the input data to the first dimension in a direction of the lowest dimension, and when the second dimension is greater than the second lowest dimension, completing the input data to the second dimension in a direction of the second lowest dimension (Ito discloses, at ¶ [0019], that the new matrix is used to produce a result equivalent to the original, which discloses performing completion processing according to relationships between the dimensions, which discloses processing in the directions of the dimensions.).
Ito does not explicitly disclose supplementing additional zero values.
However, in the same field of endeavor (e.g., multi-dimensional data processing) Ruff discloses:
supplementing additional zero values (Ruff discloses, at ¶ [0011], zero padding.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to include zero padding, as disclosed by Ruff, because zero padding allows for same sized input and outputs. Ruff, ¶ [0001]. 

Regarding claims 7, Ito, as modified, discloses the elements of claim 1, as discussed above. Ito also discloses:
...determining the first dimension and the second dimension according to the first data dimension and the second data dimension of the input data, and the count of the operation units, wherein the first dimension is the divisor of the count of the operation units, and the first dimension is greater than or equal to a dimension number of the first data dimension, the product of the first dimension and the second dimension is the multiple of the count of the operation units, and the second dimension is greater than or equal to a dimension number of the second data dimension (Ito discloses, at ¶ [0015], that the dimensions of the input data are NxM, where N and M can be any integer values, which discloses that the product of the dimensions is a multiple of the count of operation units and the particular example claimed.), and 
...[updating] according to the first dimension, the second dimension, the first data dimension, and the second data dimension (Ito discloses, at ¶ [0019], that the new matrix is used to produce a result equivalent to the original, which discloses performing completion processing.), 
wherein the first data dimension is a dimension where the input data is read and written firstly, and the second data dimension is a dimension where the input data is read and written secondly (Ito discloses, at ¶ [0015], an NxM matrix, which discloses writing in a first and second dimension, firstly and secondly, respectively.).
Ito does not explicitly disclose when the first data dimension of the input data is smaller than the count of the operation units of the first processor and supplementing additional zero values.
However, in the same field of endeavor (e.g., multi-dimensional data processing) Ruff discloses:
supplementing additional zero values (Ruff discloses, at ¶ [0011], zero padding.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to include zero padding, as disclosed by Ruff, because zero padding allows for same sized input and outputs. Ruff, ¶ [0001]. 
Also in the same field of endeavor (e.g., multi-dimensional data processing) Cadambi discloses:
when the first data dimension of the input data is smaller than the count of the operation units of the first processor (Cadambi discloses, at ¶ [0061], the number of rows is less than the number of processing elements.).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ito’s processing to include data with dimensions that are smaller than the number of operation units, as disclosed by Cadambi, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On pages 10-11 of the response filed March 22, 2022 (“response”), the Applicant argues that the submitted amendments overcome the drawing, title, and claim objections. The Applicant also argues that the amendments render the invocation of § 112(f) and the associated § 112(a) and § 112(b) rejections incorrect.
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. The objections to the drawings, title, and claims are withdrawn. The claims no longer invoke § 112(f), and the associated § 112(a) and § 112(b) rejections are withdrawn.

On pages 11-12 of the response the Applicant argues, “combination of Ito and Ruff still does not teach or suggest "selecting a first data dimension and a second data dimension from the multiple dimensions of the input data, wherein at least a count of values at one of the first data dimension and the second data dimension is smaller than the count of operation units of the processor," as recited. In particular, the cited portions of Ruff at most show multiple dimensional data and padding and the cited portions of Ito at most show determining new dimension of the new sub-matrix. However, nothing in the references suggests the selecting operation as recited, for example, how to determine which two dimensions in Ruff to be processed by Ito's operations.”
Though fully considered, the Examiner respectfully disagrees. Ito discloses selecting all of the data to be processed. See Ito, e.g., ¶ [0016]. This discloses selecting all of the dimensions, which therefore discloses selecting first and second data dimensions. The Applicant’s arguments state that the references do not disclose how to determine which two dimensions. The Examiner notes that the claims also do not disclose determining how to select the dimensions. The claims indicate that at least one of the selected dimensions has fewer values than the number of operation units. However, the claims do not require that the selection is conditional based on the number of values being smaller than the number of operation units. Given that Ito sequentially selects all dimensions, Ito discloses selecting the first and second dimensions. 
The Examiner notes that Ito implicitly discloses selecting dimensions that have fewer values than the number of operation units by virtue of disclosing that the sizes of the matrices are NxM, where N and M are understood to be integer variables with any value greater than 0, while the number of elements is P, which is also understood to be an integer variable with any value greater than 0. However, to make the record as clear as possible, the Examiner cites to Cadambi, which explicitly discloses a dimension having fewer values than the number processing elements. See Cadambi, e.g., ¶ [0061]. 
Ito is directed to the problem of matrices that do not neatly match the number of processing elements. See Ito, e.g., ¶ [0005]. While it is evident that this would result in processing data where the number of values is less than the number of processing elements, Ito does not explicitly recite this example. However, it would have been obvious to modify Ito with Cadambi’s explicit disclosure of the case in which the number of columns is fewer than the number of processing elements, for the reasons given above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183